People v Alleyne (2015 NY Slip Op 03854)





People v Alleyne


2015 NY Slip Op 03854


Decided on May 6, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 6, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
MARK C. DILLON
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX, JJ.


2012-07920
 (Ind. No. 10465/10)

[*1]The People of the State of New York, respondent, 
vRandy Alleyne, appellant.


Lynn W. L. Fahey, New York, N.Y. (Jenin Younes of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Sholom J. Twersky, and Grant MacQueen of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ingram, J.), rendered August 6, 2012, convicting him of attempted assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Dowling, J.), of that branch of the defendant's omnibus motion which was to suppress identification testimony.
ORDERED that the judgment is affirmed.
The Supreme Court properly denied that branch of the defendant's omnibus motion which was to suppress the complainant's identification testimony. The evidence presented at the hearing established that the complainant was sufficiently familiar with the defendant to render his photographic and showup identifications merely confirmatory (see People v Dash, 50 AD3d 914, 915; People v Stapleton, 41 AD3d 744; People v Whiting, 35 AD3d 637, 638).
The defendant's contentions regarding the propriety of the prosecutor's comments in summation are unpreserved for appellate review and, in any event, the comments did not deprive the defendant of a fair trial and do not warrant reversal.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
SKELOS, J.P., DILLON, AUSTIN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court